tcmemo_1995_456 united_states tax_court world of service inc petitioner v commissioner of internal revenue respondent feelin' great inc petitioner v commissioner of internal revenue respondent docket nos filed date chris h johnson an officer for petitioners michael a pesavento for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in and additions to petitioners' corporate_income_tax as follows world of service inc --docket no additions to tax_year deficiency dollar_figure dollar_figure big_number big_number big_number big_number sec_6653 sec sec_6653 dollar_figure big_number big_number percent of the interest due on the deficiency feelin' great inc --docket no additions to tax sec sec sec fye deficiency a a dollar_figure dollar_figure big_number big_number dollar_figure big_number percent of the interest due on the deficiency after the parties' concessions the issues remaining for our consideration are whether petitioners have shown that they are entitled to various deductions in excess of the amounts allowed by respondent and whether petitioners are liable for additions to tax under sec_6653 and and findings of fact2 petitioners world of service inc service and feelin' great inc great are florida corporations and chris h johnson mr johnson was president of each corporation at all relevant times at all relevant times mr johnson and his wife unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to this court's rules_of_practice and procedure the parties' stipulation of facts and exhibits are incorporated by this reference vickie l johnson jointly owned percent of the stock of service personal elegance elegance was percent jointly owned by the johnsons and elegance in turn owned percent of great each petitioner had its principal_place_of_business in florida at the time of the filing of the petition mr johnson had earned an associate's degree3 in tax and accounting great provided educational_services and seminars about nutrition service provided business and computer services to great and to a related corporation service was on the accrual_method of accounting for federal tax purposes and filed on a calendar_year basis great was also on the accrual_method of accounting for federal tax purposes yet filed on the basis of a fiscal_year ending fye july mr johnson had been associated with glen turner turner who through seminars promoted self-improvement turner also promoted and franchised his operations during the 1960s and 1970s after turner had legal difficulties mr johnson continued on his own in the same field beginning around mr johnson established elegance a company that marketed specialty gifts that operation developed into the formation of great which held seminars on self-improvement and marketed vitamins nutritional products health care products exercise programs and the like we assume this was a 2-year rather than a 4-year college degree in the early 1980s great's business area covered the states of florida georgia and alabama by great was operating ie holding seminars in about states throughout the years in controversy service's principal_place_of_business was in the johnsons' residence the johnsons' residence a three- bedroom condominium contained big_number square feet of usable space of which square feet was used exclusively for service's business purposes in addition the johnsons' two-car garage contained square feet with an equal amount of attic storage area above the garage of the total square feet of combined garage area square feet was used exclusively for business purposes the johnsons' residential telephone was listed in service's name service's checks contained the johnsons' residence address during this period great had a separate principal_place_of_business and office in a commercial location outside of the johnsons' residence service paid the johnsons' residential mortgage payments of dollar_figure and dollar_figure during and respectively service deducted dollar_figure and dollar_figure on its and income_tax returns for use of the johnsons' residence for those same years the johnsons reported dollar_figure in income for service's use of the residence because the mortgage was paid_by service respondent determined that only percent of the residence was used for business purposes and disallowed the mortgage and other deducted expenditures related to the condominium in excess of percent service also deducted dollar_figure dollar_figure and dollar_figure and respondent disallowed dollar_figure dollar_figure and dollar_figure for and respectively these deductions were for utilities trash removal pest control telephone etc the largest portion of these amounts was attributable to telephone expenses service made the following expenditures which were deducted in the tax_year paid and were disallowed by respondent as being without a business_purpose date payee amount dollar_figure dicker dicker of beverly hills big_number dicker dicker of beverly hills big_number baby safety industrie sec_1 only dollar_figure of this amount was included in service's cost_of_goods_sold four different styles of mink coats had been purchased from dicker dicker of beverly hills a furrier some of the fur coats were used by great for business purposes however petitioners have failed to show that the coats purchased during or were used for business purposes a wanda chair had been purchased from baby safety industries to be given as a gift to the owner of a company from which service was to obtain technology for its computer operations service leased a mercedes-benz automobile paying dollar_figure per month during and service deducted and respondent disallowed for lack of a business_purpose the auto lease payments in the total_amounts of dollar_figure and dollar_figure respectively this automobile was used in part for business and in part for personal purposes for and service deducted and respondent disallowed for lack of business_purpose dollar_figure dollar_figure and dollar_figure of expenditures in connection with the maintenance and operation of a eldorado during the period under consideration three automobiles were used by the johnsons in connection with the businesses the eldorado the leased mercedes-benz and a buick the automobiles were used for both business and personal purposes during service purchased a beach condominium beach condo for about dollar_figure improvements and furnishings of approximately dollar_figure to dollar_figure were added the johnsons occasionally used the beach condo for personal_use service claimed dollar_figure for as mortgage service expense and the claimed amount consisted of loan prepayments transfer stamp tax and related fees in connection with the purchase of the beach condo respondent disallowed the amount for lack of a business_purpose service in connection with the beach condo deducted dollar_figure and dollar_figure for and respectively for decorating of the dollar_figure dollar_figure was allowed by respondent because it was for decorating corporate offices and the remainder of these amounts which involved the beach condo were disallowed for lack of a business_purpose service for paid and deducted other_amounts connected with the beach condo which respondent disallowed for service deducted dollar_figure as association fees part of which was for the beach condo and part of which was for the johnsons' residence respondent allowed dollar_figure representing percent business use of the residence and the remainder was disallowed for lack of a business_purpose for service deducted the amount of certain mastercard charges that were designated as seminar training program_costs and disallowed by respondent for lack of a business_purpose for and service deducted dollar_figure dollar_figure and dollar_figure for dues subscriptions and memberships including the annual condominium fee of dollar_figure for the johnsons' residence respondent asserting the lack of a business_purpose disallowed dollar_figure dollar_figure and dollar_figure of the these amounts percent of the condominium fees were allowed service deducted dollar_figure dollar_figure and dollar_figure for automobile insurance expenses and respondent disallowed for lack of a business_purpose dollar_figure dollar_figure and dollar_figure percent of the fees that related to the condominium were allowed service also deducted for the years and travel meals lodging convention and entertainment expense amounts totaling dollar_figure dollar_figure and dollar_figure and respondent disallowed for lack of a business_purpose all but dollar_figure for the year mr johnson did extensive traveling on behalf of the corporations in connection with the promotional activity he would travel entertain and incur expenses that were paid with either a credit card or cash after or sometime sec_3 months' accumulation of receipts mr johnson would go through the receipts and mark their purpose all of the johnsons' bills both personal and business were paid_by the corporations at the end of each year the amount for a particular category eg gasoline would be totaled and mr johnson would make a judgment call about the percentage of business and personal_use of that item service deducted and respondent disallowed for lack of a business_purpose dollar_figure and dollar_figure for and as medical_expenses and insurance for the johnsons for service deducted as a bonus and respondent disallowed for lack of a business_purpose the purchase of big_number shares of stock in the name of the johnsons' minor child for dollar_figure mr johnson testified that the dollar_figure was part of reported compensation from service to him yet no substantiation was provided to support mr johnson's testimony for service deducted as a bad_debt dollar_figure which amount comprised loans to linda krabill kent oaks and ed rector some of the loans had been made in and some in but all were claimed to have been made in linda krabill was an interior decorator who worked for the johnsons when they decorated the beach condo the johnsons lent her approximately dollar_figure of corporate funds because she was having financial difficulties mr johnson's instructor-trainer personal trainer kent oaks was also having financial difficulties and mr johnson lent him about dollar_figure finally ed rector was a person mr johnson had met in connection with glen turner's activities mr rector who was then involved in litigation borrowed over dollar_figure from mr johnson no efforts were made to collect these loans during the years under consideration respondent disallowed these items due to mr johnson's failure to show that they were debts and that they became worthless for service deducted dollar_figure for fees incurred in representing the turner family children's trust of which mr johnson was trustee before the internal_revenue_service respondent disallowed the deduction for lack of a business_purpose for service deducted dollar_figure for fees of which dollar_figure was disallowed for lack of business_purpose because it represented fees for a partition suit by mrs johnson for service deducted dollar_figure of legal fees and respondent disallowed dollar_figure as representing some personal legal matters of mrs johnson and ed rector service for and deducted depreciation totaling dollar_figure dollar_figure and dollar_figure and respondent disallowed dollar_figure dollar_figure and dollar_figure as attributable to nonbusiness property including a general motors corp gmc truck buick copper sculpture and the beach condo the gmc truck had been purchased with the intent to use it in the service and great businesses however it was not suitable mr johnson allowed the gmc truck to be used on a farm by his father which was not shown to be for a business_purpose of service mr johnson's father purchased gasoline with an amoco gasoline credit card in the general vicinity of his home in dunn north carolina for personal_use of the gmc truck service for and claimed net_operating_loss_carryover deductions from in the amounts of dollar_figure dollar_figure and dollar_figure respectively and respondent disallowed them because the tax_year after controversy and settlement by the parties resulted in an income_tax deficiency and no amount of carryover loss service for claimed investment_tax_credit carryovers from and in the amounts of dollar_figure and dollar_figure respectively which respondent disallowed as being attributable to nonbusiness property a gmc truck and beach condo furniture great for its fye date treated dollar_figure as part of its cost_of_goods_sold for the purpose of making copies of promotional tapes the old tapes had become worn from use great for included dollar_figure as part of its cost_of_goods_sold for convention expenses and respondent disallowed dollar_figure as not being an ordinary and necessary business_expense great deducted dollar_figure and dollar_figure for its fye date and for film and video fees these deductions were allegedly for inspirational films that had been made by individuals such as vince lombardi great's deduction was based on an alleged agreement under which great was to pay percent of sales for the rental of the films because great was on the accrual_method of accounting the amounts were projected and deductions were taken on great's tax returns some of the films were otherwise available and were in the public domain rights to the films were allegedly in a company in barbados great did not make any payments with regard to the alleged film rentals respondent disallowed these amounts because they were not incurred great for its years ended date and deducted dollar_figure and dollar_figure for seminars and respondent disallowed dollar_figure and dollar_figure respectively respondent's agent was not provided with any documentation for the seminar deductions for the years at issue the agent concluded that percent was allowable in each year based on prior years' audit experience where documentation was provided and audited petitioners did not provide documentation at trial that would show that respondent's determination was in error great for its fye date deducted dollar_figure for travel meals and entertainment respondent reviewed dollar_figure of the claimed amount and disallowed dollar_figure or about percent of the sample reviewed respondent overlooked the travel deduction for the fye date and made an error with respect to the fye date travel adjustment respondent's agent sampled or reviewed dollar_figure of the dollar_figure deducted for travel the review resulted in a percent disallowance rate which the agent mistakenly applied to the dollar_figure sample rather than the dollar_figure amount claimed for its fye date and great deducted interest_expenses in the amounts of dollar_figure and dollar_figure and respondent disallowed dollar_figure and dollar_figure respectively the majority of the disallowance was attributable to a transaction involving tipuani limited partners tipuani petitioners did not show that interest was paid in connection with the tipuani transaction the remainder of the claimed interest was attributable to payments on debt secured_by the company airplane which respondent allowed great had reported income in connection with tipuani and respondent reduced the dollar_figure reported to dollar_figure the income was attributable to forgiveness of indebtedness regarding promissory notes to tipuani for its fye date great deducted dollar_figure as bad_debts and respondent disallowed dollar_figure as already having been deducted as professional fees insurance etc for its fye date and great deducted dollar_figure and dollar_figure for airplane and pilot fees and respondent disallowed dollar_figure of the amount for lack of substantiation and business_purpose for and great deducted dollar_figure and dollar_figure in net_operating_loss_carryover deductions from the fye date respondent disallowed the claimed loss deductions because great had been the subject of an audit for years prior to those now before the court in a case involving the prior years which was pending before this court the same net operating losses were eliminated due to the parties' agreed settlement great had agreed to an income_tax deficiency rather than a loss in the earlier case ultimate findings_of_fact service for each of it sec_3 taxable years is entitled to deduct percent of the costs and expenses connected with the business use of the johnsons' residence condo including the utilities with the exception of the cost of telephone service for which service is entitled to deduct percent for and and percent for service is also allowed to deduct percent of the condominium association fees rather than the percent allowed by respondent service is not entitled to deduct any expenses depreciation or other claimed amounts connected with the beach condo including decorating and furnishing expenditures and association and condo fees the dollar_figure that service claimed for as mortgage service expense for closing costs on the beach condo is not deductible the mercedes-benz buick and eldorado automobiles were used one-half for business and one-half for personal purposes during the years in controversy one-half of the amounts claimed by service for depreciation gasoline and repairs and maintenance of those automobiles is deductible it has not been shown that any portion of disallowed claimed foreign_travel was deductible for business purposes of service or great the gmc truck was not used for business purposes during the years in controversy no depreciation or tax_credits are allowable for the gmc truck gasoline purchased with the amoco credit card within north carolina is not deductible because it was purchased for the personal_use of the gmc truck by mr johnson's father service purchased a wanda chair from baby safety industries for dollar_figure as a gift_for a business_purpose that amount is deductible for service's tax_year it has not been shown that the fur coats purchased from dicker dicker of beverly hills during or were for a deductible business_purpose petitioners have not shown that they are entitled to any of the claimed net_operating_loss deductions or tax_credit carryovers for the taxable years under consideration it has not been shown that the dollar_figure that service deducted for stock purchased in the name of the johnsons' minor child was purchased for a business_purpose the dollar_figure that service paid to linda krabill kent oaks and ed rector claimed as bad_debts for were all nonbusiness personal loans it has not been shown that those loans were uncollectible as of the end of the taxable_year no part of the dollar_figure is deductible for the tax_year it has not been shown that the legal fees claimed by service are allowable in amounts greater than those allowed by respondent service has not shown that it is entitled to the dollar_figure deduction for seminar training program_costs during service has not shown that it is entitled to the deductions of dollar_figure dollar_figure and dollar_figure claimed for and for dues subscriptions and memberships and tuitions of the dollar_figure dollar_figure and dollar_figure claimed for automobile and automobile insurance for and service is entitled to deduct percent of the homeowner's insurance on the johnsons' residence and an additional dollar_figure each year for auto insurance service has not shown that it is entitled to any portion of the dollar_figure dollar_figure and dollar_figure of the expenses for travel meals lodging and convention and entertainment disallowed by respondent for and respectively service has not shown that it is entitled to deduct dollar_figure and dollar_figure for and for medical benefits insurance great is entitled to deduct the dollar_figure incurred in making copies of promotional tapes great is not entitled to deduct the dollar_figure and dollar_figure for its fye date and claimed for film rentals great has not shown that it is entitled to deduct seminar expenses for its fye date and in amounts greater than dollar_figure and dollar_figure respectively great has not shown that it is entitled to deduct travel_expenses for its fye date in excess of the dollar_figure allowed by respondent great has not shown that it is entitled to deduct for its fye date and interest_expense in excess of dollar_figure and dollar_figure respectively great for its fye date is not entitled to deduct bad_debts in excess of the dollar_figure allowed by respondent great has not shown that it is entitled to deduct in excess of the dollar_figure that it claimed for its fye date for convention expenses great has not shown that it did not realize income from forgiveness of indebtedness due to the cancellation of promissory notes due to tipuani great has not shown that it is entitled to the dollar_figure of aircraft and pilot fees disallowed by respondent for the fye date petitioners failed to keep adequate_records of their deduction items opinion regarding those items on which the parties could not settle the trial of this case covered taxable years of the two corporate petitioners numerous deduction items were in controversy and we have reviewed the record with respect to each of them and made specific and ultimate findings for each in this portion of the opinion we express the standards under which petitioners' controverted items were judged and we analyze and make additional ultimate findings regarding the additions to tax with respect to both petitioners petitioners bear the burden of proving that they are entitled to the deductions claimed or of showing that respondent erred in the determination rule a 292_us_435 in addition petitioners are required to maintain adequate_records to substantiate their claimed deductions sec_6001 petitioners were closely held corporations owned and operated by the johnsons the businesses marketed and promoted family seminars about self- improvement vitamins nutritional products health care and exercise programs there was a substantial amount of travel involved petitioners for one reason or another did not have complete documentation on numerous items for example a receipt that shows the purchase of gasoline might not indicate whether the expenditure was one for business or personal compounding these problems was the practice of causing petitioner corporations to pay both their business and the johnsons' personal expenditures which were accumulated and divided by estimations at yearend the trial evidence consisted of two major components the documentation used by respondent's agent during the audit and mr johnson's testimony which petitioners offered to expand on situations where the documents fell short mr johnson was in several instances unable to distinguish items in the available documentation without further information this information was not forthcoming in this regard testimony of a controlling shareholder involving corporate activities has been carefully scrutinized 505_f2d_873 5th cir the u s court_of_appeals for the eleventh circuit has adopted as binding precedent decisions of the u s court_of_appeals for the fifth circuit issued prior to date 661_f2d_1206 11th cir most of the claimed deductions were disallowed by respondent due to petitioners' lack of business_purpose in that regard sec_162 governs the deductibility of business_expenses it allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be ordinary the expense must have a reasonably approximate relationship to the operation of a taxpayer's trade_or_business 37_tc_650 to be necessary the expense must be appropriate or helpful 320_us_467 a shareholder's personal expenses are not ordinary and necessary expenses of the corporation 71_f2d_68 9th cir challenge manufacturing co v commissioner supra pincite it was argued that petitioners' and the johnsons' expenses were properly segregated and that the corporations did not deduct the johnsons' personal items which were backed-out and which the johnsons reported as income references were made to worksheets containing the segregations but none were offered or received in our record respondent raised the question of whether service met the requirements for both sec_280a business use of home and the holding of commissioner v soliman u s __ 113_sct_701 however we have found that service's principal_place_of_business was in the johnsons' residence service is not an s_corporation and accordingly it is unnecessary to analyze this matter under the standards of sec_280a with respect to petitioners' claims for bad_debts sec_166 permits a deduction for a debt that becomes worthless during the taxable_year 318_f2d_611 9th cir only a bona_fide debt arising from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money qualifies for a deduction under sec_166 sec_1_166-1 income_tax regs whether a bona_fide debtor- creditor relationship exists is a question of fact to be determined after consideration of all the facts and circumstances 54_tc_905 although notes were executed in connection with the amounts given to various individuals petitioners have not shown that a genuine debtor-creditor relationship existed between service and any of the alleged borrowers in most instances the loans were made through the corporation to friends or acquaintances of the johnsons when the amounts were not repaid even though there was evidence_of_indebtedness mr johnson did not want to pursue collection from friends under those circumstances where the sole shareholder s of a corporation cause a corporation to give corporate funds to the shareholder's friend s from whom they would not seek formal collection it is difficult to find that there was a true debtor-creditor relationship just as significantly petitioners have failed to show that the advances were worthless during the years the bad_debt deductions were claimed respondent determined additions to tax under sec_6653 and and sec_6661 for each taxable_year in issue sec_6653 provides for a 5-percent addition on the entire underpayment if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 provides for an additional_amount equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners have the burden of showing that their underpayment was not due to negligence or intentional disregard of rules or regulations rule a 290_us_111 58_tc_757 both petitioners failed to maintain adequate_records the failure to properly segregate personal and business expenditures and the method of yearend allocation further exacerbate the inadequacy of petitioners' records it was the johnsons' and petitioners' choice to mix personal and business records and their failure or inability to properly show the division is of their own making and was clearly negligent 762_f2d_891 11th cir affg tcmemo_1983_450 92_tc_899 further petitioners claimed up until the eve of trial amounts which had been conceded in prior proceedings claiming hundreds of thousands of dollars in net_operating_loss deductions when those matters had been finally settled in earlier years' litigation cannot be considered reasonable or what an ordinarily prudent person would do although petitioners' returns were prepared by accountants the johnsons made all judgments regarding personal or business decisions and they labeled various amounts for inclusion in the corporate returns we also note that mr johnson has an associate's degree in tax and accounting under these circumstances petitioners have failed to show that respondent's determination was in error hence we find that petitioners are liable for additions to tax under sec_6653 and respondent determined that petitioners are liable for an addition_to_tax under sec_6661 for all taxable years in dispute sec_6661 provides for an addition_to_tax in the amount of percent of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the correct_tax or in the case of a corporate taxpayer dollar_figure if an item is not attributable to a tax_shelter then any understatement may be reduced by amounts attributable to items for which a taxpayer had substantial_authority or which were adequately disclosed in the return eg by attaching a statement thereto sec_6661 and ii petitioners have not shown that there was substantial_authority for their tax treatment of any of the adjustments determined by respondent in addition we find that petitioners did not adequately disclose any of the adjusted items on the returns for the period in controversy accordingly to the extent that petitioners' understatement for any taxable_period under consideration is substantial within the meaning of sec_6661 petitioners are liable for the addition_to_tax under sec_6661 to reflect the foregoing and to reflect concessions and agreements of the parties decisions will be entered under rule
